Citation Nr: 0503838	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  02-17 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a rash on the hands 
and feet.

3.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to July 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

In November 2004 a videoconference hearing was before the 
undersigned, who is the Acting Veterans Law Judge rendering a 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).  A copy of the transcript 
of that hearing has been associated with the record on 
appeal.

In this decision, the Board grants the veteran's application 
to reopen the previously denied claim of entitlement to 
service connection for PTSD.  The reopened claim requires 
additional development and is the subject of the remand 
appended to this decision.  In addition, the issues of 
entitlement to service connection for a rash on the hands and 
feet, and entitlement to service connection for residuals of 
head injury are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD was 
most recently denied by the RO in an unappealed rating 
decision dated in September 1996.

2.  Evidence submitted since the September 1996 rating 
decision is so significant that it must be considered in 
order to fairly decide whether the veteran is entitled to 
service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The September 1996 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (as 
effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for PTSD was most recently 
denied by the RO in a rating decision dated in September 
1996.  Service connection was denied because there was no 
evidence establishing that the veteran had been diagnosed 
with PTSD and also because his stressors were not verified.  
Decisions of the RO are final if not appealed, 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004);  and may be reopened only by the submission of new 
and material evidence.  38 U.S.C.A § 5108 (West 2002); 38 
C.F.R. § 3.156 (as effective prior to August 29, 2001).   

The regulation defining "new and material evidence" was 
recently amended.  This amendment applies only to 
applications to reopen final claims received on or after 
August 29, 2001.  The appellant's application was filed prior 
to August 29, 2001 and, therefore, the amended version of the 
regulation does not apply.  In this case, new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as 
effective prior to August 29, 2001).  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).  
The newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id

Evidence offered since the claim was denied in September 1996 
consists of VA treatment notes, statements from the veteran, 
the veteran's testimony at his hearing, and VA medical 
opinions that both support and oppose the veteran's claim 
that he has PTSD linked to service.  This evidence is new, in 
that it has not been previously considered.  It is also 
material.  The opinion from Dr. Russell states that the 
veteran has PTSD linked to military service.  This evidence 
directly addresses the specified reasons for the earlier 
denial of service connection and directly addresses an 
unestablished fact that is necessary for the claim to be 
substantiated.  Accordingly, the Board concludes that the 
appellant has submitted new and material evidence to reopen 
the claim of service connection for PTSD.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify the veteran of information and evidence 
necessary to substantiate the claim and redefined its duty to 
assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2004).  Given the favorable disposition of the 
action here, which is not prejudicial to the veteran, the 
Board need not assess VA's compliance with the VCAA in the 
context of this jurisdictional issue.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Since the claim of service connection for PTSD is reopened, 
the merits of that issue must be addressed.  Before 
proceeding to the merits, further development is necessary, 
which will be addressed in the Remand portion of this 
decision.  


ORDER

New and material evidence having been submitted, the 
previously denied claim of service connection for PTSD is 
reopened.  


REMAND

As noted above, a significant change in the law occurred 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

The record reveals that the veteran has current treatment at 
the VA Medical Center (VAMC) in New Orleans, Louisiana.  The 
RO should obtain records from the VAMC New Orleans dated from 
September 2002 to the present  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA  records.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 
6 Vet. App. 473 (1994).  In addition the RO should contact 
the National Personnel Records Center in St. Louis to attempt 
to obtain treatment records from military hospitals in 
service.  The RO should attempt to obtain records from the 
U.S Army Hospital in Landstuhl, Germany dated from September 
1987 to October 1987.  To RO should also attempt to obtain 
treatment records from the U.S. Army Medical Center in 
Heidelberg Germany dated in 1988.

Service connection for PTSD requires (1) medical evidence 
indicating a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. 3.304(f) (2004).  

In approaching a claim for service connection for PTSD, 
adjudicatory personnel must resolve the question of the 
existence of an event claimed as a recognizable stressor.  If 
the adjudicators conclude that the record establishes the 
existence of such a stressor or stressors, then and only 
then, the case should be referred for a medical examination 
to determine the sufficiency of the stressor and as to 
whether the remaining elements required to support the 
diagnosis of post-traumatic stress disorder have been met.  
In such a referral, the adjudicators should specify to the 
examiner precisely what stressors have been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether stressors to which the veteran was 
exposed during service were of sufficient severity as to have 
resulted in current psychiatric symptoms.  In other words, if 
the adjudicators determine that the record does not establish 
the existence of an alleged stressor or stressors in service, 
a medical examination to determine whether PTSD due to 
service is present would be pointless.  Likewise, if the 
examiners render a diagnosis of PTSD that is not clearly 
based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.

Based on his statements and testimony, the Board finds that 
the RO should attempt to obtain the veteran's unit records 
dated from August 1990 to March 1991.  The RO should contact 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) again to obtain a unit history for the veteran's 
unit or units while he was serving during the Gulf War.  The 
veteran served in Company B of the 502nd Infantry.

The Board notes that to verify a stressor it is not necessary 
that the veteran establish his personal engagement in combat.  
In Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court held 
that by requiring corroboration of every detail, including 
the veteran's personal participation, VA defined 
"corroboration" too narrowly.  Id., at 311.  In Suozzi, the 
Court found that a radio log, which showed the veteran's 
company had come under attack, was new and material evidence 
to warrant reopening a claim of service connection for PTSD, 
despite the fact that the radio log did not identify the 
veteran's participation.  The Court further stressed that the 
evidence favorably corroborated the veteran's alleged in-
service stressor.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court recently reaffirmed its holding in Suozzi.  In that 
case, the Court stated that the veteran's unit records 
constituted independent descriptions of rocket attacks that 
were experienced by the veteran's unit when he was stationed 
in Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that his presence with 
his unit at the time the attacks occurred corroborated his 
statement that he experienced such attacks personally, and 
thus his unit records were clearly credible evidence that the 
rocket attacks that the alleges occurred did, in fact, occur.  
Id, at 128-129.

In any event, if a stressor is confirmed, the veteran should 
be provided an examination to determine the diagnosis and 
etiology of his claimed disability.  The examiner must be 
provided the claims folder in advance of the examination and 
the examiner is requested to review the claims folder and 
service medical records closely.  The Court has held that 
"fulfillment of the statutory duty to assist ... includes 
the conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
action:

1.  The RO must review the claims filed 
and ensure for the claims on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West 2002) and C.F.R. §  3.159 
(2004); as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence needed to 
warrant a grant of the claims on appeal; 
(2) about the information and evidence 
not of record that is necessary to 
substantiate his claims; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  Tell the veteran to submit to VA 
copies of all evidence relevant to the 
PTSD claim that he has in his possession. 

3.  The RO should obtain all treatment 
records for the veteran from the VAMC in 
New Orleans, Louisiana, dated from 
September 2002 to the present.  If no 
records are available, the RO should 
obtain written confirmation of that fact.

4.  The RO should request all treatment 
records from the NPRC in St. Louis for 
the U.S. Army Hospital in Landstuhl, 
Germany dated from September 1987 to 
October 1987 and treatment records from 
the U.S. Army Medical Center in 
Heidelberg Germany dated in 1988.  If no 
records are available the RO should 
obtain written confirmation of that fact.

5.  The RO should make an attempt to 
verify all claimed stressors.  The RO 
should prepare a letter asking the U.S. 
Armed Services Center for Research of Unit 
Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors, by providing USASCRUR 
with a description of alleged stressors 
identified by the veteran.  The RO should 
provide USASCRUR with copies of personnel 
records showing service dates, duties, and 
units of assignment.  The RO should obtain 
the veteran's unit records dated from 
August 1990 to March 1991.

6.  If and only if the RO is able to 
corroborate any of the veteran's claimed 
stressors then the veteran should be 
provided a psychiatric examination.  If 
an examination is ordered, the RO should 
prepare a report detailing the nature of 
any stressor which it has determined is 
corroborated by the record.  This report 
is then to be added to the claims folder.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

The psychiatric examiner should review the 
record, examine the veteran, and provide 
an opinion as to whether any of the 
verified stressors are sufficient to 
produce PTSD and whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that the veteran has 
PTSD related to a stressor which the RO 
has identified as corroborated.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  The examiner is asked to 
reconsider his or her opinion with those 
of Drs. Russell and Wiley.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination.  

7.  Following the above, the RO should 
then readjudicate the veteran's claims, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


